DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 04/12/2022 have been entered.
Per the 04/12/2022 amendment:
Claims 2 and 3 are currently amended.
Claims 1-10 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 6-9 of Remarks, filed 04/12/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejection of Claims 1-10 has been withdrawn. 

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 1, namely “topology map information that is created in each node”, distinguishes the instant invention over the prior art of record by disclosing that each node of the plurality of nodes creates its own set of topology map information that is then used to determine whether the ring networks are configured according to design. Applicant persuasively argued in the Remarks that while prior art of record Wang is silent on whether the topology information is generated by each node in the ring network. In Fig 3A, Wang discloses a ring network overlapping with a sub-ring network. Wang further discloses that it uses topology information to determine a status of the ring network (i.e. whether the network is “according to design”). Wang is silent on whether this status of the ring network is based on topology map information generated at each of a plurality of nodes. Because Wang is ambiguous as to what information the status is based on, it cannot be used to read on the instant Claim 1. An updated search was performed, and no reasonable combination of references could be found that was remedy this deficiency.
	For these reasons, Claim 1 is in condition for allowances. Independent Claims 9 and 10 disclose substantially similar subject matter and are in condition for allowance for the same reason. Dependent Claims 2-8 depend upon an allowable claim and are thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412